



Exhibit 10.7


TRUECAR, INC.


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) by and between TrueCar, Inc.
(“Client”) and Victor “Chip” Perry, an individual (“Consultant”) is effective as
of July 18, 2019, (the “Effective Date”).


RECITALS
WHEREAS, Consultant was an employee of the Client until he resigned on May 31,
2019;
WHEREAS, Consultant is a leader, originator and innovator in the on-line
Internet auto-sales industry, with industry experience exceeding 30 years;
WHEREAS, the Client desires to maintain a professional relationship with
Consultant, to use Consultant’s independent skill and expertise pursuant to this
Agreement as an independent contractor; and to be able to avail itself of his
extensive industry expertise from time to time;
WHEREAS, the parties desire for the Client to engage Consultant to perform bona
fide services as a “Consultant” (as such term is defined under the Company’s
2014 Equity Incentive Plan (the “Plan”)), such services described herein, and
for Consultant to provide such bona fide services on the terms and conditions
described herein; and
NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto, intending to be legally bound, agree as follows:


1.    Engagement of Services. Consultant agrees to provide the following
consulting services to the Client: transitioning his prior employment duties to
other Client employees and other advisory services upon reasonable request of
the Chief Executive Officer or Chair of the Board of Directors of the Client.
Consultant agrees to exercise the highest degree of professionalism and utilize
his expertise and creative talents in performing these services.


2.    Compensation. In consideration for the services rendered pursuant to this
Agreement and for the assignment of certain of Consultant’s right, title, and
interest pursuant hereto, the parties desire for Consultant to remain a “Service
Provider” (as such term is defined under the Plan) during the entire Consulting
Period. No other fees, benefits, or other compensation will be provided by the
Client hereunder, other than the prompt reimbursement payment to Consultant of
all reasonable and necessary business expenses incurred by Consultant in
performing his consulting services, provided that such expense(s) shall be
pre-approved in writing by the Client.


3.    Ownership of Work Product. Consultant hereby irrevocably assigns, grants
and conveys to Client all right, title and interest now existing or that may
exist in the future in and to any document, development, work product, know-how,
design, processes, invention, technique, trade secret, or idea, and all
intellectual property rights related thereto, that is created by Consultant, to
which Consultant contributes, or which relates to Consultant’s services provided
pursuant to this Agreement (the “Work Product”), including all copyrights,
trademarks and other intellectual property rights (including but not limited to
patent rights) relating thereto. Consultant agrees that any and all Work Product
shall be and remain the property of Client. Consultant will immediately disclose
to the Client all Work Product. Consultant agrees to execute, at Client’s
request and expense, all documents and other instruments necessary or desirable
to confirm such assignment. In the event that Consultant does not, for any
reason, execute such documents within a reasonable time of Client’s request,
Consultant hereby irrevocably appoints Client as Consultant’s attorney-in-fact
for the purpose of executing such documents on Consultant’s behalf, which
appointment is coupled with an interest. Consultant shall not attempt to
register any works created by Consultant pursuant to this Agreement at the U.S.
Copyright Office, the U.S. Patent & Trademark Office, or any foreign copyright,
patent, or trademark registry. Consultant retains no rights in the Work Product
and agrees not to challenge Client’s ownership of the rights embodied in the
Work Product. Consultant further agrees to assist Client in every proper way to
enforce Client’s rights relating to the Work Product in any and all countries,
including, but not limited to, executing, verifying and delivering such
documents and performing such other acts (including appearing as a witness) as
Client may reasonably request for use in obtaining, perfecting, evidencing,
sustaining, and enforcing Client’s rights relating to the Work Product.


4.    Artist’s, Moral, and Other Rights. If Consultant has any rights, including
without limitation “artist’s rights” or “moral rights,” in the Work Product
which cannot be assigned (the “Non-Assignable Rights”), Consultant agrees to
waive





--------------------------------------------------------------------------------





enforcement worldwide of such rights against Client. In the event that
Consultant has any such rights that cannot be assigned or waived Consultant
hereby grants to Client a royalty-free, paid-up, exclusive, worldwide,
irrevocable, perpetual license under the Non-Assignable Rights to (i) use, make,
sell, offer to sell, have made, and further sublicense the Work Product, and
(ii) reproduce, distribute, create derivative works of, publicly perform and
publicly display the Work Product in any medium or format, whether now known or
later developed.


5.    Representations and Warranties. Consultant represents and warrants that:
(a) Consultant has the full right and authority to enter into this Agreement and
perform his obligations hereunder; (b) Consultant has the right and unrestricted
ability to assign the Work Product to Client as set forth in Sections 3 and 4
(including without limitation the right to assign any Work Product created by
Consultant’s employees or contractors); (c) the Work Product has not heretofore
been published in its entirety; and (d) the Work Product will not infringe upon
any copyright, patent, trademark, right of publicity or privacy, or any other
proprietary right of any person, whether contractual, statutory or common law.
Consultant agrees to indemnify Client from any and all damages, costs, claims,
expenses or other liability (including reasonable attorneys’ fees) arising from
or relating to the breach or alleged breach by Consultant of the representations
and warranties set forth in this Section 5.


6.    Independent Contractor Relationship. Consultant is an independent
contractor and not an employee of the Client. Nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. The manner and means by which Consultant
chooses to complete the consulting services are in Consultant’s sole discretion
and control. In completing the consulting services, Consultant agrees to provide
his own equipment, tools, and other materials at his own expense. Consultant is
not authorized to represent that he is an agent, employee, or legal
representative of the Client. Consultant is not authorized to make any
representation, contract, or commitment on behalf of Client or incur any
liabilities or obligations of any kind in the name of or on behalf of the
Client. Consultant shall be free at all times to arrange the time and manner of
performance of the consulting services. Consultant is not required to maintain
any schedule of duties or assignments. Consultant is also not required to
provide reports to the Client. In addition to all other obligations contained
herein, Consultant agrees: (a) to proceed with diligence and promptness and
hereby warrants that such services shall be performed in accordance with the
highest professional standards in the field to the satisfaction of the Client;
and (b) to comply, at Consultant’s own expense, with the provisions of all
state, local, and federal laws, regulations, ordinances, requirements and codes
which are applicable to the performance of the services hereunder.


7.    Consultant’s Responsibilities. As an independent contractor, the mode,
manner, method and means used by Consultant in the performance of services shall
be of Consultant’s selection and under the sole control and direction of
Consultant. Consultant shall be responsible for all risks incurred in the
operation of Consultant’s business and shall enjoy all the benefits thereof. Any
persons employed by or subcontracting with Consultant to perform any part of
Consultant’s obligations hereunder shall be under the sole control and direction
of Consultant and Consultant shall be solely responsible for all liabilities and
expenses thereof. The Client shall have no right or authority with respect to
the selection, control, direction, or compensation of such persons.


8.    Tax Treatment. Consultant and the Client agree that the Client will treat
Consultant as an independent contractor for purposes of all tax laws (local,
state and federal) and file forms consistent with that status. Consultant
agrees, as an independent contractor, that neither he nor his employees are
entitled to unemployment benefits in the event this Agreement terminates, or
workers’ compensation benefits in the event that Consultant, or any employee of
Consultant, is injured in any manner while performing obligations under this
Agreement. Consultant will be solely responsible to pay any and all local,
state, and/or federal income, social security and unemployment taxes for
Consultant and his employees. The Client will not withhold any taxes or prepare
W-2 Forms for Consultant, but will provide Consultant with a Form 1099, if
required by law. Consultant is solely responsible for, and will timely file all
tax returns and payments required to be filed with, or made to, any federal,
state or local tax authority with respect to the performance of services and
receipt of fees under this Agreement. Consultant is solely responsible for, and
must maintain adequate records of, expenses incurred in the course of performing
services under this Agreement, except as provided herein. No part of
Consultant’s compensation will be subject to withholding by the Client for the
payment of any social security, federal, state or any other employee payroll
taxes. The Client will regularly report amounts paid to Consultant with the
appropriate taxing authorities, as required by law.


9.    No Employee Benefits. Consultant acknowledges and agrees that neither he
nor anyone acting on his behalf shall receive any employee benefits of any kind
from the Client. Consultant (and Consultant’s agents, employees, and
subcontractors) is excluded from participating in any fringe benefit plans or
programs as a result of the performance of services under this Agreement,
without regard to Consultant’s independent contractor status. In addition,
Consultant (on behalf of himself and on behalf of Consultant’s agents,
employees, and contractors) waives any and all rights, if any, to participation
in any of the Client’s fringe benefit plans or programs including, but not
limited to, health, sickness, accident or dental coverage, life insurance,
disability benefits, severance, accidental death and dismemberment coverage,
unemployment insurance coverage, workers’ compensation coverage, and pension or
401(k) benefit(s) provided by the Client to its employees.





--------------------------------------------------------------------------------







10.    Expenses and Liabilities. Subject to Section 2 above, (i) Consultant
agrees that as an independent contractor, he is solely responsible for all
expenses (and profits/losses) he incurs in connection with the performance of
services, and (ii) Consultant understands that he will not be reimbursed for any
supplies, equipment, or operating costs, nor will these costs of doing business
be defrayed in any way by the Client. In addition, the Client does not guarantee
to Consultant that fees derived from Consultant’s business will exceed
Consultant’s costs.


11.    Non-Exclusivity. The Client reserves the right to engage other
consultants to perform services, without giving Consultant a right of first
refusal or any other exclusive rights. Consultant reserves the right to perform
services for other persons, provided that the performance of such services do
not conflict or interfere with services provided pursuant to or obligations
under this Agreement.


12.    No Conflict of Interest. During the term of this Agreement, Consultant
may not enter into any agreement or perform any services which would conflict or
interfere with the services provided pursuant to, or the obligations under this
Agreement, including, but not limited to, engagements with Google (motor vehicle
activities only), Amazon (motor vehicle activities only), Autotrader, eBay
Motors, AutoWeb, Edmunds, Kelley Blue Book, CarSaver, CarGurus, Cars, Inc.,
CarFax, Cox Automotive Group, and/or Hearst Autos Group. Consultant warrants
that there is no other contract or duty on his part that prevents or impedes
Consultant’s performance under this Agreement.


13.    Confidential Information. Consultant agrees to hold Client’s Confidential
Information (as defined below) in strict confidence and not to disclose such
Confidential Information to any third parties. Consultant also agrees not to use
any of Client’s Confidential Information for any purpose other than performance
of Consultant’s services hereunder. “Confidential Information” as used in this
Agreement shall mean all information disclosed by Client to Consultant, or
otherwise, regarding Client or its business obtained by Consultant pursuant to
services provided under this Agreement that is not generally known in the
Client’s trade or industry and shall include, without limitation, (a) concepts
and ideas relating to the development and distribution of content in any medium
or to the current, future and proposed products or services of Client or its
subsidiaries or affiliates; (b) trade secrets, drawings, inventions, know-how,
software programs, and software source documents; (c) information regarding
plans for research, development, new service offerings or products, marketing
and selling, business plans, business forecasts, budgets and unpublished
financial statements, licenses and distribution arrangements, prices and costs,
suppliers and customers; and (d) any information regarding the skills and
compensation of employees, contractors or other agents of the Client or its
subsidiaries or affiliates. Confidential Information also includes proprietary
or confidential information of any third party who may disclose such information
to Client or Consultant in the course of Client’s business. Consultant’s
obligations set forth in this Section shall not apply with respect to any
portion of the Confidential Information that Consultant can document by
competent proof that such portion: (i) is in the public domain through no fault
of Consultant; (ii) has been rightfully independently communicated to Consultant
free of any obligation of confidence; or (iii) was developed by Consultant
independently of and without reference to any information communicated to
Consultant by Client. In addition, Consultant may disclose Client’s Confidential
Information in response to a valid order by a court or other governmental body,
as otherwise required by law. All Confidential Information furnished to
Consultant by Client is the sole and exclusive property of Client or its
suppliers or customers. Upon request by Client, Consultant agrees to promptly
deliver to Client the original and any copies of such Confidential Information.
Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other agreement between Client and Consultant, nothing in this Agreement
shall limit Consultant’s right to discuss Consultant’s engagement with the
Client or report possible violations of law or regulation with the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Securities and Exchange Commission, or other
federal government agency or similar state or local agency or to discuss the
terms and conditions of Consultant’s engagement with others to the extent
expressly permitted by applicable provisions of law or regulation, including but
not limited to “whistleblower” statutes or other similar provisions that protect
such disclosure. Further, notwithstanding the foregoing, pursuant to 18 U.S.C.
Section 1833(b), Consultant shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that:
(1) is made in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.


14.    Term and Termination.


14.1    Term. The term of this Agreement and the “Consulting Period” is from the
Effective Date and until May 31, 2021, unless earlier terminated as provided in
this Agreement.


14.2    Scope and Limitation of Consulting Services. The Client will reasonably
notify Consultant in writing of the need for his services at least 7 days prior
to such need if such need requires Consultant to travel and/or will require 4 to
8 continuous hours of consulting services; otherwise the Client will reasonably
and timely notify Consultant in writing of the need





--------------------------------------------------------------------------------





for his services. The Client understands that all consulting services provided
by Consultant to the Client will be subject to Consultant's personal and
business schedule, and that all scheduling of Consultant’s service will be
scheduled by Consultant in his reasonable discretion.


14.3    Termination. The Client may terminate this Agreement before its
expiration immediately only if the Consultant commits a Material Breach. The
Consultant may terminate this Agreement at any time for any reason or for no
reason upon timely written notification to the Client. The parties agree that a
“Material Breach” by Consultant shall occur if he: (i) materially breaches this
Agreement or the At-Will Employment, Confidential Information, and Invention
Assignment between Consultant and the Client dated November 16, 2015
(“Confidentiality Agreement”) or the Separation Agreement and Release with the
Client dated [DATE] (“Separation Agreement”); (ii) fails to provide services as
reasonably requested by the Executive; (iii) engages in any act of dishonesty,
fraud or misrepresentation with respect to the Client; or (iv) violates federal,
state, or local criminal law (excluding traffic and parking violations).


14.4    Effect of Termination. Upon any termination or expiration of this
Agreement, Consultant (i) shall immediately discontinue all use of Client’s
Confidential Information delivered under this Agreement; (ii) will cease being
considered a Service Provider, as defined in any agreements between Consultant
and the Client; (iii) shall delete any such Client Confidential Information from
Consultant’s computer storage or any other media, including, but not limited to,
online and off-line libraries; and (iv) shall return to Client, or, at Client’s
option, destroy, all copies of such Confidential Information then in
Consultant’s possession. Notwithstanding anything to the contrary in any other
Client policy, or agreement between Consultant and Client, in the event of the
termination of this Agreement by Consultant, Consultant acknowledges and agrees
that such termination shall not qualify as a resignation for Good Reason,
termination by the Client for any reason, Retirement, or any other designation
(as such terms may be used or defined in any such policies or agreements) that
entitles Consultant to any separation pay, severance, vesting, health insurance,
or other benefit under any Client policy or agreement with Client. In the event
of the termination of this Agreement by either Party (to the extent permitted
hereunder), Consultant will not receive any additional consulting fees or other
compensation as of the date of termination.


14.5    Survival. The rights and obligations contained in Sections 3-6, 8-9, 13,
14.3, 14.4, and 15-22 will survive any termination or expiration of this
Agreement.


15.    Indemnification. Consultant shall indemnify and hold harmless the Client
and its officers, directors, agents, owners, and employees, for any claims
brought or liabilities imposed against the Client by Consultant or any of his
employees or by any other party (including private parties, governmental bodies
and courts) arising from or in connection with the services performed by
Consultant, including claims related to worker’s compensation, wage and hour
laws, employment taxes, and benefits, and whether relating to Consultant’s
status as an independent contractor, the status of his personnel, or any other
matters involving the acts or omissions of Consultant and his personnel.
Indemnification shall be for any and all losses and damages, including costs and
attorneys’ fees.


16.    Successors and Assigns. Consultant may not subcontract or otherwise
delegate his obligations under this Agreement without the Client’s prior written
consent. The Client may not assign this Agreement unless there is a Change in
Control (as defined in the Plan) of the Client.


17.    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by overnight courier upon written verification of receipt; or (ii) by
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission. Notice shall be sent to the addresses set forth below or such
other address as either party may specify in writing.


18.    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of California, as such laws are applied to agreements entered
into and to be performed entirely within California between California
residents, unless preempted by federal law. Any suit involving this Agreement
that is determined to be non-arbitrable shall be brought in a court sitting in
California. The parties agree that venue shall be proper in such courts, and
that such courts will have personal jurisdiction over them.


19.    Severability. Should any provisions of this Agreement be held by a court
of law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.


20.    Waiver. The waiver by the Client of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
other or subsequent breach by Consultant and the waiver by Consultant of a
breach of any





--------------------------------------------------------------------------------





provision of this Agreement by the Client shall not operate or be construed as a
waiver of any other or subsequent breach by the Client.


21.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties relating to the subject matter and supersedes any previous oral or
written communications, representations, understanding, or agreement between the
parties concerning such subject matter. For avoidance of doubt, the Separation
Agreement, Confidentiality Agreement, Indemnification Agreement (as defined in
the Separation Agreement), and Stock Agreements (as defined in the Separation
Agreement) shall continue with full force and effect. This Agreement shall not
be changed, modified, supplemented or amended except by express written
agreement signed by Consultant and the Client.


22.    Arbitration. The provisions of Section 12 of the Confidentiality
Agreement are hereby incorporated herein by reference.


[The remainder of this page is intentionally blank. Signature page follows.]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.


“CLIENT”                “CONSULTANT”


TRUECAR, INC.            VICTOR “CHIP” PERRY
        


By: /s/ Michael Darrow            /s/ Victor A Perry III            


Name (print): Michael Darrow        Name (print): Victor A Perry III    


Title: Interim CEO             Address:
Telephone: 800-200-2000                                         
Fax: N/A                Tel:                 
                    Fax:                     





